DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20, 22-29, 32, 34, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara et al. (2003/0151121) in view of Nishizawa et al. (2005/0058399).

Regarding claim 17, Kuhara et al. disclose: a carrier (10); a laser diode (20) arranged with a bottom side on the carrier, wherein the laser diode is configured to emit electromagnetic radiation in a lateral radiation direction via a radiation surface (left end face of the laser diode) of a lateral face (Fig. 1, [0037]); and a radiation-guiding layer (26) arrangement located in front of the lateral face of the laser diode in the radiation direction, wherein the layer arrangement comprises at least a first layer (26), wherein the first layer is arranged on the carrier (10), the first layer is transparent for the electromagnetic radiation (Fig. 1, [0039]-[0040]).
Kuhara et al. do not disclose: wherein the layer arrangement comprises at least a first layer and a second layer, wherein the second layer is arranged on the first layer, wherein the first layer and the second layer abut each other via a boundary surface, wherein the second layer is transparent for the electromagnetic radiation, wherein the first layer has a smaller refractive index than the second layer, wherein the layer arrangement is arranged such that the electromagnetic radiation of the laser diode is coupled into the second layer, guided in the second layer to a radiation surface of the second layer, and emitted via the radiation surface of the second layer, wherein the second layer is formed of a forming material, wherein the radiation surface of the second layer is produced by a molding process, and/or wherein the first layer has a radiation surface and the radiation surface of the first layer is produced by a molding process.
Nishizawa et al. disclose: wherein the layer arrangement comprises at least a first layer (18) and a second layer (17), wherein the second layer (17) is arranged on the first layer (18), wherein the first layer and the second layer abut each other via a boundary surface, wherein the second layer is transparent for the electromagnetic radiation (Figs. 1 and 4, [0073]-[0085]), wherein the first layer has a smaller refractive index than the second layer (core layer has higher refractive index than clad layers), wherein the layer arrangement is arranged such that the electromagnetic radiation of the laser diode is 

Regarding claim 18, Kuhara as modified discloses: wherein at least the radiation surface of the second layer is embodied as a formed surface (both first and second surface are formed using molding process) (Nishizawa, Figs. 1 and 4, [0073]-[0085]). 

Regarding claim 19, Kuhara as modified discloses: wherein the first layer is formed of a forming material (both first and second surface are formed using molding process) (Nishizawa, Figs. 1 and 4, [0073]-[0085]).
Kuhara as modified does not disclose: wherein the first layer comprises the radiation surface abutting an irradiation surface of the second layer, and wherein the radiation surface of the first layer is produced by the molding process. 
However, Kuhara discloses: optical path between the laser diode 25 and waveguide 26 are filled with a transparent material ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuhara as modified by filling the space between the laser diode and waveguide with the material of the first layer in order to simplify the 

Regarding claim 20, Kuhara as modified does not disclose: wherein the first layer abuts the radiation surface of the lateral face of the laser diode, and wherein the first layer and the second layer are embodied such that the electromagnetic radiation coming from the radiation surface of the laser diode is at first coupled into the first layer and subsequently from the first layer directly into the second layer.
However, Kuhara discloses: optical path between the laser diode 25 and waveguide 26 are filled with a transparent material ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuhara as modified by filling the space between the laser diode and waveguide with the material of the first layer in order to simplify the manufacturing process of the device by using fewer types of materials. The device as modified discloses: wherein the first layer abuts the radiation surface of the lateral face of the laser diode, and wherein the first layer and the second layer are embodied such that the electromagnetic radiation coming from the radiation surface of the laser diode is at first coupled into the first layer and subsequently from the first layer directly into the second layer (first layer extends between laser and core layer 17 of the optical waveguide).

Regarding claim 22, Kuhara as modified discloses: wherein the first layer and the second layer are embodied such that the radiation surface of the second layer has a larger distance to the carrier than the radiation surface of the laser diode (second layer becomes thicker in the lateral direction in the 

Regarding claim 23, Kuhara as modified discloses: wherein the radiation surface of the first layer and/or the radiation surface of the second layer are produced by compression molding (Nishizawa, Figs. 1 and 4, [0073]-[0079]). 

Regarding claim 24, Kuhara as modified discloses: wherein the radiation surface of the first layer and the radiation surface of the second layer are produced by transfer molding (Kuhara, Fig. 1, [0044]).

Regarding claim 25, Kuhara as modified does not disclose: wherein the first layer and the second layer extend over an upper face of the laser diode. 
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, an optoelectronic component comprising a laser diode with a height value and a waveguide comprising a first and second layer each with a height value. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the height of the waveguide and height of the laser diode by routine experimentation.

Regarding claim 26, Kuhara as modified discloses: wherein the layer arrangement further comprises a third layer (16), wherein the third layer is arranged on the second layer (17), and wherein the second layer has a larger refractive index than the third layer (see the rejection of claim 17) (Nishizawa, Figs 1 and 4, [0073]-[0085]). 

Regarding claim 27, Kuhara as modified discloses: wherein the third layer comprises a forming material, and wherein the radiation surface of the third layer is produced by a forming method (see the rejection of claim 17) (Nishizawa, Figs 1 and 4, [0073]-[0085]).
Kuhara as modified does not disclose: wherein the third layer covers the radiation surface of the second layer, wherein the third layer comprises a radiation surface, wherein the electromagnetic radiation is coupled into the third layer via the radiation surface of the second layer and is emitted via the radiation surface of the third layer. 
However, Kuhara discloses: optical path between the laser diode 25 and waveguide 26 are filled with a transparent material, laser diode and waveguide are covered with a transparent material ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuhara as modified by filling the space between the laser diode and waveguide with the material of the third layer and using the material of the third layer to cover the laser diode and waveguide in order to simplify the manufacturing process of the device by using fewer types of materials. The device as modified discloses: wherein the third layer covers the radiation surface of the second layer, wherein the third layer comprises a radiation surface, wherein the electromagnetic radiation is coupled into the third layer via the radiation surface of the second layer and is emitted via the radiation surface of the third layer (third layer above the laser and core layer 17 of the optical waveguide and covers the radiation surface of the core layer 17).

Regarding claim 28, Kuhara as modified discloses: wherein the radiation surface of the third layer is produced by compression molding (Nishizawa, Figs 1 and 4, [0073]-[0085]). 

Regarding claim 29, Kuhara as modified discloses: wherein the radiation surface of the third layer is produced by transfer molding (Kuhara, Fig. 1, [0044]). 

Regarding claim 32, the apparatus of claim 17 discloses the claimed method (see the rejection of claim 17).

Regarding claim 34, the apparatus of claim 17 discloses the claimed method (see the rejection of claim 23).

Regarding claim 35, Kuhara as modified discloses: wherein a plurality of laser diodes is arranged on the carrier (Kuhara, Figs 7 and 8, [0072]), wherein the first layer is deposited on the laser diodes and on the carrier prior to the second layer, wherein, for each laser diode, a radiation surface of the second layer is molded (Nishikawa, Figs. 1 and 4, [0073]-[0085]).
Kuhara as modified does not disclose: wherein an arrangement for the plurality of laser diodes is subsequently divided up into individual components, and wherein a parting line through the first layer and the second layer is introduced laterally to the radiation surface of the second layer.
The examiner takes official notice that dividing up a plurality of laser diodes into individual components is known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuhara as modified by dividing up a plurality of laser diodes and waveguide layers by introducing a parting line laterally to the radiation surface of the second layer in order to obtain individual optoelectronic components comprising a laser diode and an optical waveguide.

Regarding claim 36, Kuhara et al. disclose: a carrier (10); a laser diode (20) arranged with a bottom side on the carrier, wherein the laser diode is configured to emit electromagnetic radiation in a lateral radiation direction via a radiation surface (left end face of the laser diode) of a lateral face (Fig. 1, [0037]); and a radiation-guiding layer (26) arrangement located in front of the lateral face of the laser diode, wherein the layer arrangement comprises at least a first layer (26), wherein the first layer is arranged on the carrier (10), the first layer is transparent for the electromagnetic radiation (Fig. 1, [0039]-[0040]).
Kuhara et al. do not disclose: wherein the layer arrangement comprises at least a first layer and a second layer, wherein the second layer is arranged on the first layer, wherein the first layer and the second layer abut each other via a boundary surface, wherein the second layer is transparent for the electromagnetic radiation, wherein the first layer has a smaller refractive index than the second layer, wherein the layer arrangement is arranged such that the electromagnetic radiation of the laser diode is coupled into the second layer, guided in the second layer to a radiation surface of the second layer, and emitted via the radiation surface of the second layer, wherein the second layer is formed of a forming material, wherein the radiation surface of the second layer is produced by a molding process, and wherein the first layer has a radiation surface and the radiation surface of the first layer is produced by a molding process.
Nishizawa et al. disclose: wherein the layer arrangement comprises at least a first layer (18) and a second layer (17), wherein the second layer (17) is arranged on the first layer (18), wherein the first layer and the second layer abut each other via a boundary surface, wherein the second layer is transparent for the electromagnetic radiation (Figs. 1 and 4, [0073]-[0085]), wherein the first layer has a smaller refractive index than the second layer (core layer has higher refractive index than clad layers), wherein the layer arrangement is arranged such that the electromagnetic radiation of the laser diode is coupled into the second layer, guided in the second layer to a radiation surface of the second layer, and .

Claims 21, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhara et al. (2003/0151121) in view of Nishizawa et al. (2005/0058399) and Karkkainen (2004/0121520).

Regarding claim 21, Kuhara as modified does not disclose: wherein the second layer abuts the radiation surface of the lateral face of the laser diode with an irradiation surface. 
Karkkainen discloses: first and second layers of waveguide abuts the radiation surface of the lateral face of the laser diode with an irradiation surface (Fig. 2, [0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuhara as modified by forming the laser and waveguide so that the first and second layers of the waveguide abuts the radiation surface of the lateral face of the laser diode in order to improve coupling between the laser and the waveguide.

Regarding claim 30, Kuhara as modified does not disclose: wherein the first layer or the third layer comprises a trench, and wherein the second layer is arranged within the trench. 
Karkkainen discloses: cladding layer (420, first layer) comprises a trench (Fig. 8, [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuhara as modified by forming a first layer with a trench and arranging the second layer in the trench in order to adjust the position of the second layer (core) relative to the laser device.

Regarding claim 31, Kuhara as modified does not disclose: wherein the second layer forms of a bridge on the first layer, and wherein the bridge-like second layer is covered by the third layer. 
Karkkainen discloses: cladding layer (420, first layer) comprises a trench, laser abuts optical waveguide layer (Fig. 8, [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuhara as modified by forming a first layer with a trench and arranging the second layer in the trench in order to adjust the position of the second layer (core) relative to the laser device. The device as modified discloses: wherein the second layer forms of a bridge on the first layer, and wherein the bridge-like second layer is covered by the third layer.

Regarding claim 33, the apparatus of claim 21 discloses the claimed method (see the rejection of claim 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828